Title: To Benjamin Franklin from Gijsbert Karel van Hogendorp, 13 June 1783
From: Hogendorp, Gijsbert Karel van
To: Franklin, Benjamin


          
            Monsieur!
            La Haie Ce 13 Juin 1783.
          
          Les lettres dont Votre Excellence a eu la bonté de me charger pour Messieurs Washington
            Levingston et Morris, m’assurent une
            reception dans votre patrie, telle que je la désirois ardemment, afin de m’instruire à
            fond de tout ce qui regarde un paÿs aussi intéressant que la nouvelle République des
            treize Provinces uniës de l’Amérique. Recevez en Monsieur mes très sincères remercimens
            avec le témoignage ingénu de mon admiration pour un Si grand-homme.
          J’ai l’honneur avec un très profond respêct Monsieur de Vôtre Excellence le très humble
            et très obéïssant Serviteur
          
            Charles
              DE
              Hogendorp
          
        